Title: To George Washington from John Jay, June 1788
From: Jay, John
To: Washington, George



Dear Sir
[June, 1788]

Your obliging Letter of the 8 Inst. found me at this Place—I thank you for the interesting Circumstances mentioned in it. The Complection of our Convention is such as was expected. They have hitherto proceeded with Temper & moderation, but there is no Reason to think that either Party has made much Impression on the other. The Leaders in opposition seem to have more extensive views than their Adherents, and untill the latter percieve that circumstance, they will probably continue combined. The greater Number are I believe averse to a vote of Rejection—some would be content with recommendatory

amendments—others wish for explanatory ones to settle Constructions which they think doubtful—others would not be satisfied with less than absolute and previous amendments; and I am mistaken if there be not a few who prefer a Separation from the union to any national Government whatever. They suggest Hints of the Importance of this State, of its capacity to command Terms, of the policy of its taking its own Time, and fixing its own Price & they intimate that an adjournment may be expedient, and that it might be best to see the operation of the new Governmt before they recieve it—the people however are gradually coming right notwithstanding the singular Pains taken to prevent it. The accession of new Hampshire does good—and that of Virginia would do more. With the greatest Respect & Esteem I am Dear Sir your affte & obt Servt

John Jay

